Citation Nr: 0107774	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from December 1950 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The appellant, the widow of the veteran, argues that the 
veteran's death was due at least in part to his service 
connected heart disability.  She notes that at the time of 
his death, the veteran was service connected for rheumatic 
heart disease, status post mitral and aortic valve 
replacement.  She states that the veteran's valve replacement 
surgery resulted in a weakened immune system, and noted that 
he had to take medication to thin his blood for the remainder 
of his life.  She also says that the veteran remained 
physically weak following his heart surgery.  The appellant 
argues that the veteran's service connected heart disability 
prevented aggressive treatment of the cancer that was the 
immediate cause of his death, and believes that it weakened 
his immune system and overall condition to such a degree that 
he was unable to respond to treatment of his cancer.  

A review of the record indicates that the appellant requested 
a hearing before the Board at the RO in her February 2000 
substantive appeal, which was received on March 2, 2000.  She 
also submitted a request for a hearing before a hearing 
officer on this same day.  The appellant was mailed two 
letters from the RO on March 8, 2000.  The first letter 
notified her that she was scheduled for a hearing before a 
hearing officer.  The second letter notified her that she 
would be scheduled for a hearing before the Board at the RO.  
The letter added that there might be a delay of several 
months before the hearing could be conducted, and provided 
her with several options, including an opportunity to 
withdraw here request for a hearing before the Board.  The 
appellant did not reply to this letter.  There is no 
indication from her to indicate that she wishes to withdraw 
her request for a hearing before the Board at the RO, and she 
did not indicate that she wished to do so at the April 2000 
hearing conducted before a hearing officer.  Therefore, this 
case must be remanded to the RO to determine whether or not 
the appellant continues to desire a hearing before the Board 
and, if so, to schedule her for such a hearing.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the February 1999 rating decision which 
denied entitlement to service connection for the cause of the 
veteran's death did so on the basis that the appellant had 
not submitted evidence of a well grounded claim.  Because of 
the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
in order to determine whether or not she 
continues to desire a hearing before the 
Board at the RO.  If so, the RO should 
schedule this hearing.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





